Title: To Thomas Jefferson from Benjamin Field, 9 February 1807
From: Field, Benjamin
To: Jefferson, Thomas


                        
                            Sir
                            
                            Hartford, Kentucky 9th Feby. 1807.
                        
                        I have it in charge from a respectable body of the freemen of my county to present you with the address which
                            I have the honour now to enclose, and take this opportunity of assuring your excellency of the respect we bear you.
                        
                            Benjn. Field
                            
                        
                     Enclosure
                                                
                                                    
                            Sir,
                            9th February 1807
                        
                     The people of the Western Country have been often charged with disaffection to the Union.
                     We have declined noticing, in a public manner, such a Charge, confiding, that the occurrence of events, and the lapse of time would restore us to our just Character with our Atlantic brethren.
                     But, at a Crisis like the present—When as far as the public can learn, an enterprise of dangerous tendency to our Union or peace is progressing, We consider it due to our honor, and to the public tranquillity, to stand forth, and acquit ourselves, as patriots and as True Americans.
                     To you, Sir, as the Chief and Representative of our Nation We declare Ourselves, sincerely attached to our Government and American Brethren: and to the present union & Constitution: and we solemnly assure you, that all insinuations to the contrary are utterly Calumnious: and that we view, with the utmost abhorrence, all expeditions or enterprises carried on without the order of our Government: and, in every possible shape, deprecate the idea of a disunion from our Sister States.—
                     At a meeting of the citizens of Ohio county at Hartford on the day of the county court, it was resolved Unanimously, that the foregoing address, be signed by Mr Benjamin Fields our Chairman, on behalf of this meeting, and forwarded to the president of the United States.
                                                
                            Benjn. Field
                            
                        
                     
                        Attest:
                        
                           
                              Henry Davidge
                              
                              }
                              Secretaries.
                           
                           
                              J. H. Daveiss
                              
                           
                        
                     
                  
                        
                    